DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 06/20/2016. It is noted, however, that applicant has not filed a certified copy of the Japanese application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2018, 01/25/2019, 11/15/2019 and 02/03/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2005/0068489; already of record) in view of Nakajima et al. (US 2012/0242952), and further in view of Gifford et al. (US 2020/0041816).
claims 1 and 16, Hall discloses, a contact lens having a convex front surface and a concave rear surface (Fig. 1), 
the front surface being divided into an optical portion (110), an edge (see outer portion of 140) joining the front and rear surfaces, a first smoothing portion (120) arranged on an outer periphery of the optical portion, a peripheral portion (130) arranged on an outer periphery of the first smoothing portion, and a second smoothing portion (Para. 0049, lines 2-4 and see 140) connecting the peripheral portion and the edge, 
the front surface having mirror image symmetry (Para. 0012, lines 22-24 and see 105) with respect to a vertical meridian as a boundary extending from an upper end of the lens to a lower end of the lens passing through a midpoint of the lens, and having symmetry also with respect to the horizontal meridian (see 103) perpendicular to the vertical meridian at the lens midpoint (see Fig. 1), the peripheral portion being arranged to include the horizontal meridian (see Fig. 1).
Hall does not explicitly disclose the contact lens having mirror image symmetry also with respect to the horizontal meridian.
Nakajima teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the contact lens having mirror image symmetry also with respect to the horizontal meridian (Para. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the contact lens having mirror image symmetry also with respect to the horizontal meridian as taught by the contact lens of Nakajima in the contact lens of Hall since Nakajima teaches it is known to include this feature in a contact lens for the purpose of providing a comfortable contact lens with axis stability.

Gifford teaches, from the same field of endeavor that in a contact lens (Figs. 8-10) that it would have been desirable to make the peripheral portion is configured of a first peripheral portion arranged to include the horizontal meridian and having a shape so as to maximize a thickness of the contact lens on the horizontal meridian (Para. 0028), a second peripheral portion arranged to include the vertical meridian and having a shape so as to minimize the thickness of the contact lens on the vertical meridian (Para. 0090), a first peripheral auxiliary portion which is a portion adjacent to the first peripheral portion (Para. 0094), having a surface shape so as to keep the thickness of the contact lens constant (see Figs. 8-10); and an inclined portion which is a portion connecting the first peripheral auxiliary portion and the second peripheral portion to form a continuous surface (Para. 0096), and having a surface shape that changes the thickness of the contact lens (see Figs. 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the peripheral portion is configured of a first peripheral portion arranged to include the horizontal meridian and having a shape so as to 
Regarding claim 2, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, a radial width of the peripheral portion is constant (see 140).
Regarding claim 3, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, a surface area ratio of the peripheral portion to the front surface is 1:99 to 10:90 (see Fig. 1).
Regarding claim 4, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, a thickness in the first peripheral portion when viewed in a radial direction is constant (see Fig. 1).
Regarding claim 5, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Gifford further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make a thickness in the first peripheral portion viewed in a circumferential direction is decreased when rotating from the horizontal meridian to the vertical meridian (see Figs. 8-10).
claim 6, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Gifford further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make a thickness in the second peripheral portion viewed in a radial direction is constant (see Figs. 8-10).
Regarding claim 7, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Gifford further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make a radial width of the first peripheral auxiliary portion is decreased when rotating from the horizontal meridian to the vertical meridian, a radial width of the second peripheral portion is increased from the horizontal meridian to the vertical meridian, and a boundary between the inclined portion and the second peripheral portion is parallel to the horizontal meridian (see Figs. 8-10).
Regarding claim 8, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, the optical portion is formed by a toroidal surface having an astigmatism correcting function (Para. 0005).
Regarding claim 11, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, a material of the contact lens is a hydrogel or a silicone hydrogel (Para. 0064).
Regarding claim 13, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Gifford further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to include within a predetermined rotation angle range of the rotation from the horizontal meridian to the vertical meridian in the peripheral portion, the first peripheral auxiliary portion is arranged on one side of an inner peripheral side or an outer peripheral side, 
Regarding claim 14, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Gifford further teaches, from the same field of endeavor that in a contact lens that it would have been desirable to include the first peripheral auxiliary portion is arranged on the inner peripheral side and the inclined portion is arranged on the outer peripheral side so that the both are made to coexist (see Figs. 8-10).
Regarding claim 15, Hall, Nakajima and Gifford discloses and teaches as set forth above, and Hall further discloses, a shape of the peripheral portion is made to be elliptical and annular having a long axis in the horizontal direction (see Fig. 1).

Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2005/0068489; already of record) in view of Nakajima et al. (US 2012/0242952) in view of Gifford et al. (US 2020/0041816) as applied to claim 1 above, and further in view of Nuchman et al. (US 4,580,882).
Hall, Nakajima and Gifford remains as applied to claim 1 above.
Hall, Nakajima and Gifford does not disclose in the optical portion, regions of different powers are arranged in an elliptical shape, including a distance vision portion for a distance vision arranged at a center of the optical portion, and a first intermediate portion arranged on an outer periphery of the distance vision portion and having a power distribution continuously increasing from the power of the distance vision portion, and a near vision portion for a near vision arranged on the outer periphery of the first intermediate portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the optical portion, regions of different powers are arranged in an elliptical shape, including a distance vision portion for a distance vision arranged at a center of the optical portion, and a first intermediate portion arranged on an outer periphery of the distance vision portion and having a power distribution continuously increasing from the power of the distance vision portion, and a near vision portion for a near vision arranged on the outer periphery of the first intermediate portion as taught by the contact lens of Nuchman in the combination of Hall, Nakajima and Gifford since Nuchman teaches it is known to include these features in a contact lens for the purpose of providing a contact lens that effectively corrects astigmatism and refractive errors.
Regarding claim 10, Hall, Nakajima, Gifford and Nuchman discloses and teaches as set forth above, and Nuchman further teaches, from the same field of endeavor that in a contact lens (Figs. 6-7) that it would have been desirable to include in the optical portion, regions of different 
Regarding claim 12, Hall, Nakajima, Gifford and Nuchman discloses and teaches as set forth above, and Nuchman further teaches, from the same field of endeavor that in a contact lens (Figs. 6-7) that it would have been desirable to make a center thickness in the optical portion is in a range of 0.05 to 0.20 mm (Col. 9, lines 5-12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            06/03/2021